     Case 5:20-cv-01136-DOC-JDE Document 15 Filed 06/16/20 Page 1 of 3 Page ID #:467




 1
 2
 3                                                             JS-6

 4
 5
 6
 7
 8
 9
10
11
                                UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14    DEVORA BATRES MORENO; et al.             No. ED CV 20-1136-DOC (JDEx)
15               Petitioners,
                                               ORDER CONSOLIDATING CASES
16                     v.
17    UNITED STATES DEPARTMENT OF              Honorable David O. Carter
      HOMELAND SECURITY; et al.,               United States District Judge
18
                 Respondents.
19
20
21
22
23
24
25
26
27
28
     Case 5:20-cv-01136-DOC-JDE Document 15 Filed 06/16/20 Page 2 of 3 Page ID #:468




 1          Having reviewed the parties’ Joint Report regarding Consolidation, ECF No. 13,
 2    as well as the pleading and other records on file in both this case and Moran, et al. v.
 3    United States Department of Homeland Security, et al., 5:20-cv-00696-DOC (JDEx), the
 4    Court rules as follows:
 5          Under Federal Rule of Civil Procedure 42(a), “[i]f actions before the court involve
 6    a common question of law or fact, the court may: (1) join for hearing or trial any or all
 7    matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to
 8    avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a). “[C]onsolidation is permitted as
 9    a matter of convenience and economy in administration, but does not merge the suits into
10    a single cause, or change the rights of the parties, or make those who are parties in one
11    suit parties in another.” Enter. Bank v. Saettelle, 21 F.3d 233, 235 (8th Cir. 1994)
12    (quotations omitted).
13          Whether two proceedings involve a common party and common issues of fact or
14    law is a “threshold issue.” Seguro de Servicio de Salud de Puerto Rico v. McAuto Sys.
15    Group, Inc., 878 F.2d 5, 8 (1st Cir. 1989). Yet “[t]he mere existence of common
16    issues . . . does not require consolidation.” Waste Distillation Tech., Inc. v. Pan Am. Res.,
17    Inc., 775 F. Supp. 759, 761 (D. Del. 1991). Rather, each case “must be evaluated on its
18    own facts with close attention to whether the anticipated benefits of a consolidated
19    complaint outweigh potential prejudice to the parties.” Katz v. Realty Equities Corp. of
20    N.Y., 521 F.2d 1354, 1360 (2d Cir. 1975).
21          “To determine whether to consolidate, a court weighs the interest of judicial
22    convenience against the potential for delay, confusion and prejudice caused by
23    consolidation.” Sw. Marine, Inc. v. Triple A Mach. Shop, Inc., 720 F. Supp. 805, 807
24    (N.D. Cal. 1989). In deciding whether to consolidate, a court should consider: (1) the
25    risk of delaying trial, St. Bernard Gen. Hospital, Inc. v. Hospital Service Association of
26    New Orleans, Inc., 712 F.2d 978, 990 (5th Cir. 1983); (2) the risk of prejudice and
27    confusion, Consorti v. Armstrong World Industries, Inc., 72 F.3d 1003, 1008 (2d Cir.
28
                                                    1
     Case 5:20-cv-01136-DOC-JDE Document 15 Filed 06/16/20 Page 3 of 3 Page ID #:469




 1    1995); and (3) the potential burden on the parties, witnesses, and available judicial
 2    resources. Johnson v. Celotex Corp., 899 F.2d 1281, 1285 (2d Cir. 1990).
 3          Based on the Court’s review of the Moreno and Moran actions, it is apparent that
 4    the action shares issues of fact and law. Consolidating the matters would be in the
 5    interest of judicial economy as it would allow the Court to resolve the common issues
 6    without requiring duplicative briefing. Moreover, the risks posed by consolidation are
 7    minimal. Because trial has not been set in either matter, there is no risk that
 8    consolidation would cause an unnecessary delay. Additionally, it does not appear that
 9    consolidation presents any risk of prejudice or confusion. Finally, consolidation would
10    likely lessen the burden on the parties and judicial resources.
11          Accordingly, the Moreno action be consolidation with the Moran action for
12    resolution of all matters at issue in the actions pursuant to Federal Rule of Civil
13    Procedure 42(a). All future filings shall be filed only under case number ED CV
14    20-00696.
15
16     Date:   June 16, 2020
                                                 Honorable David O. Carter
17                                               United States District Judge
       Presented by:
18
       NICOLA T. HANNA
19     United States Attorney
       DAVID M. HARRIS
20     Assistant United States Attorney
       Chief, Civil Division
21     JOANNE S. OSINOFF
       Assistant United States Attorney
22     Chief, General Civil Section
23
        /s/ Timothy D. Biché
24     TIMOTHY D. BICHÉ
25     Assistant United States Attorney

26     Attorneys for Respondents

27
28
                                                    2
